Dale M. Cendali
Claudia Ray
Joshua L. Simmons
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900
dale.cendali@kirkland.com
claudia.ray@kirkland.com
joshua.simmons@kirkland.com

Megan L. McKeown
KIRKLAND & ELLIS LLP
609 Main Street
Houston, Texas 77002
Telephone: (713) 836-3600
Facsimile: (713) 836-3601
megan.mckeown@kirkland.com

Attorneys for Plaintiff Take-Two Interactive Software, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TAKE-TWO INTERACTIVE SOFTWARE, INC.,                    Case No. 1:19-cv-11818-VEC

                      Plaintiff,                                ECF Case

       - against -

JOHNATHAN WYCKOFF and JOHN DOES 1–10,

                      Defendants.


      PLAINTIFF TAKE-TWO INTERACTIVE SOFTWARE INC.’S ANSWER TO
          COUNTERCLAIMS OF DEFENDANT JOHNATHAN WYCKOFF

       Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”), by and through its attorneys,

Kirkland & Ellis LLP, answers the Counterclaims of Defendant Johnathan Wyckoff (“Wyckoff”)

as follows:
                                       INTRODUCTION

       Wyckoff does not deny that he created modifications of Take-Two’s Red Dead

Redemption (“RDRI”) and Red Dead Redemption II (“RDRII”) video games. Dkt. No. 32

(“Answ.”), at 1. Rather, he alleges that he “believes [he] was acting in accordance with [Take-

Two’s] published policy on ‘PC Single-Player Mods’” (hereinafter “Mod Statement”). Id.

Wyckoff then goes on to selectively quote a portion of Take-Two’s Mod Statement that provides

that “Take-Two has agreed that it will generally not take legal action against third-party projects

involving Rockstar’s PC games that are single-player, non-commercial, and respect the

intellectual property (IP) rights of third parties,” id. at 1–2. Take-Two’s Mod Statement,

however, goes on to lay out exceptions to this general policy, explaining that it “does not apply

to,” among other things, “(iii) use or importation of other IP (including other Rockstar IP) in the

project; or (iv) making new games, stories, missions, or maps.” Id. Ex. A. Moreover, the Mod

Statement also provides that it “is not a license, and it does not constitute endorsement, approval,

or authorization of any third-party project. Take-Two reserves the right to object to any third-

party project, or to revise, revoke and/or withdraw this statement at any time in [its] own

discretion. This statement does not constitute a waiver of any rights that Take-Two may have

with respect to third-party project.” Id. (emphasis added).

       Wyckoff admits he has modified RDRI and RDRII in his Answer. Answ., at 1. While

Take-Two disputes and does not accept Wyckoff’s characterization of what his modifications

did, even if it did accept Wyckoff’s allegation that he merely enabled maps from RDRI that

“already exist[ed] in the RDRII game and just need[ed] to be enabled” (Answ. ¶ 56), such

activities clearly fall within the Mod Statement’s prohibition of the “use” of “other Rockstar IP,”

as well as the prohibition of the “making [of] new . . . maps.” Answ. Ex. A. And in any case,

Wyckoff admits that Take-Two contacted him on more than one occasion directing him to

                                                -2-
discontinue the development of any modifications of Take-Two’s games prior to bringing this

lawsuit. Dkt. No. 1 (“Compl.”) ¶¶ 87, 93; Answ. ¶¶ 87, 93. Thus, Wyckoff could not have

reasonably believed that his modification projects were authorized by Take-Two’s Mod

Statement, because Take-Two expressly “object[ed] . . . revoke[d] and/or withdr[ew]” Take-

Two’s Mod Statement as it pertained to Wyckoff’s modifications. Answ. Ex. A.

                                        COUNTERCLAIMS

        1.      Take-Two states that the allegations set forth in Paragraph 147 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 147

except admits that Take-Two’s Complaint alleged claims of Direct Copyright Infringement

(Count I), Contributory Copyright Infringement (Count II), Breach of Contract (Count III), and

Tortious Interference with Contract (Count IV) against Wyckoff.

        2.      Take-Two denies the allegations set forth in Paragraph 148 of the Counterclaims

except admits that Take-Two’s subsidiary Rockstar Games, Inc. (“Rockstar”) posted a question

and answer statement regarding “PC Single-Player Mods” on the Rockstar support website, and

states that the statement speaks for itself.

        3.      Take-Two denies the allegations set forth in Paragraph 149 of the Counterclaims

except admits that Paragraph 149 accurately quotes the answer to the question “Are PC Single-

Player Mods Allowed?”

        4.      Take-Two states that the allegations set forth in Paragraph 150 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 150

except denies knowledge or information sufficient to admit or deny the allegations as to



                                                -3-
Wyckoff’s belief. Take-Two further states that Mr. Wyckoff’s beliefs are irrelevant to the claims

and defenses at issue in this action.

       5.      Take-Two states that the allegations set forth in Paragraph 151 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 151

except denies knowledge or information sufficient to admit or deny the allegations as to

Wyckoff’s belief. Take-Two further states that Mr. Wyckoff’s beliefs are irrelevant to the claims

and defenses at issue in this action.

       6.      Take-Two states that the allegations set forth in Paragraph 152 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 152

except denies knowledge or information sufficient to admit or deny the allegations as to

Wyckoff’s intent. Take-Two further states that Mr. Wyckoff’s intent is irrelevant to the claims

and defenses at issue in this action.

       7.      Take-Two states that the allegations set forth in Paragraph 153 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 153

except denies knowledge or information sufficient to admit or deny the allegations as to

Wyckoff’s belief. Take-Two further states that Wyckoff’s alleged belief that he did not create

any unauthorized modifications of Take-Two’s games is unreasonable in light of Take-Two’s

admitted contact with Mr. Wyckoff on September 5, 2019 and November 7, 2019 in which Take-

Two demanded that he cease and desist his modification projects, Compl. ¶¶ 87, 93 & Answ.




                                               -4-
¶¶ 87, 93, and that in any case, Mr. Wyckoff’s belief is irrelevant to the claims and defenses at

issue in this action.

        8.      Take-Two states that the allegations set forth in Paragraph 154 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies knowledge or information sufficient to admit

or deny the allegations set forth in Paragraph 154. Take-Two further states that it trusts Wyckoff

at least has not released any unauthorized modification of Take-Two’s games as of the date that

he was enjoined from doing so. Dkt. No. 29.

        9.      Take-Two states that the allegations set forth in Paragraph 155 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 155

except denies knowledge or information sufficient to admit or deny the allegations as to

Wyckoff’s wishes. Take-Two further states that Wyckoff has admitted to making modifications

of Take-Two’s RDRI and RDRII games. Answ., at 1.

        10.     Take-Two states that the allegations set forth in Paragraph 156 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 156

except admits that the screenshot in Paragraph 156 reflects some of the language of the Rockstar

Games End User License Agreement (“User Agreement”).

        11.     Take-Two states that the allegations set forth in Paragraph 157 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 157

except admits that, in those cases where the Arbitration provision of the User Agreement applies,



                                                -5-
the User Agreement states that such arbitration “shall be conducted by Judicial Arbitration

Mediation Services, Inc. (‘JAMS’) pursuant to the JAMS Streamlined Arbitration Rules and

Procedures effective July 1, 2014 (the ‘JAMS Rules’).”

       12.     Take-Two denies the allegations set forth in Paragraph 158 of the Counterclaims

except admits that Take-Two wrote the User Agreement.

       13.     Take-Two denies the allegations set forth in Paragraph 159 of the Counterclaims

except denies knowledge or information of what Defendant is asserting he is a “consumer,” and

states that Wyckoff has used Take-Two’s video game and is an infringer.

       14.     Take-Two states that the allegations set forth in Paragraph 160 of the

Counterclaims are conclusions of law as to which no responsive pleading is required, but to the

extent any response is required, Take-Two denies the allegations set forth in Paragraph 160

except denies knowledge or information sufficient to admit or deny the allegation that Wyckoff

lacks the ability to pay arbitration fees. Take-Two further states that the Court is without power

to order Take-Two to pay for Wyckoff’s arbitration fees.

                                 AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

       15.     Wyckoff’s Counterclaims fail to state a claim upon which relief can be granted.

                                    PRAYER FOR RELIEF

       WHEREFORE, Take-Two respectfully requests that this Court enter judgment against

Wyckoff on his Counterclaims as follows:

       A.      Find that Wyckoff has infringed Take-Two’s copyrights;

       B.      Find that Wyckoff breached Take-Two’s User Agreement;

       C.      Find that Wyckoff must pay arbitration fees to utilize the arbitration provisions of
               the User Agreement;


                                               -6-
     D.     Find that this action cannot be dismissed based on the User Agreement as its
            arbitration provision contemplates the ability of the courts to provide injunctive
            relief;

     E.     Deny all relief sought by Wyckoff;

     F.     Dismiss the Counterclaims with prejudice;

     G.     Award Take-Two its costs and reasonable attorneys’ fees incurred in connection
            with Counterclaim 1 pursuant to 17 U.S.C. § 505; and

     H.     Award all such other relief as the Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

     Plaintiff Take-Two demands a trial by jury on all issues so triable in this action.


Dated: New York, New York
       March 30, 2020                            /s/ Dale M. Cendali
                                                 Dale M. Cendali
                                                 Claudia Ray
                                                 Joshua L. Simmons
                                                 KIRKLAND & ELLIS LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone: (212) 446-4800
                                                 Facsimile: (212) 446-4900
                                                 dale.cendali@kirkland.com
                                                 claudia.ray@kirkland.com
                                                 joshua.simmons@kirkland.com

                                                 Megan L. McKeown
                                                 KIRKLAND & ELLIS LLP
                                                 609 Main Street
                                                 Houston, Texas 77002
                                                 Telephone: (713) 836-3600
                                                 Facsimile: (713) 836-3601
                                                 megan.mckeown@kirkland.com

                                                 Attorneys for Plaintiff
                                                 Take-Two Interactive Software, Inc.




                                             -7-
